Title: From George Washington to Robert Stewart, 18 November 1755
From: Washington, George
To: Stewart, Robert



To Captain Robert Stewart, of the Light-Horse.
[Fredericksburg, 18 November 1755]

You are to repair immediately to Winchester; in the neighbourhood of which you are to recruit your Troop to the establishment of men. You are not to go any distance from that Town, until further Orders, as you will have the care of the Recruits which rendezvous there. You are to direct Corporal Broughton, who has the charge of the Troop of Horses, to be particularly careful of them; and you are to receive a horse that was left at Joseph Edwards, as one of the number. If any advices should come from Fort Cumberland or other places, you are to dispatch an Express with a return of the Troop, and Letters to me immediately, ordering him to proceed to Alexandria by Vistalls Gap. You are not to enlist Servants or Apprentices; nor are you to discharge any person after he is duly enlisted; which I am informed has been practised by some of the Officers.
You are to forward the Letter for the Pay-master, by that Messenger you send to the Fort for your Sergeant. Given &c. at Fredericksburgh, November 18th 1755.
